Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner conducted a telephone interview with Melissa Schwaller on 7/20/22 to discuss the examiner’s amendment, which was given final authorization via voicemail on 7/21/22.

Regarding the Claims:

Regarding Claim 1, the claim is amended as follows:
1. A device for preventing kinking of a flexible tubing, comprising 
a first clamp; 
a first rod enclosed by the first clamp; 
a second clamp enclosing the first rod; 
a second rod enclosed by the first clamp and the second clamp; 
wherein the first clamp and the second clamp carry the first rod and the second rod to form a frame; and wherein the first clamp and the second clamp each comprises: 
a first arm comprising two half circles and at least one side plate wherein each side plate comprises a through opening; and 
a second arm comprising two other half circles and a middle plate having another through opening; 
wherein one half circle of the first arm and one half circle of the second arm together define a first passage to receive the first rod, the other half circle of the first arm and the other half circle of the second arm together define a second passage to receive the flexible tubing, and wherein the through opening of the at least one side plate and the through opening of the middle plate are aligned to form a third passage to receive the second rod.


Regarding Claim 13, the claim is amended as follows:
13. The device of claim 1, wherein the first rod and the second rod are  bendable.

Regarding Claim 14, the claim is amended as follows:
14. The device of claim 1, wherein the first clamp and the second clamp  are slidable along the first rod and the second rod when the first clamp and the second clamp are closed and the first rod and the second rod have been received by the first and third passages.  

Regarding Claim 15, the claim is amended as follows:

15. The device of claim 1, wherein the first clamp and the second clamp  are slidable along the flexible tubing when the first clamp and the second clamp are closed and the flexible tubing has been received by the second passages.

Regarding Claim 18, the claim is amended as follows:
18. A method of manufacturing a device for preventing kinking of a flexible tubing comprising 
forming a first clamp and a second clamp, wherein the first clamp and the second clamp each comprises: 
a first arm comprising two half circles and at least one side plate wherein each side plate comprises a through opening; and 
a second arm comprising two other half circles and a middle plate having another through opening; 
wherein one half circle of the first arm and one half circle of the second arm together define a first passage, and wherein the through opening of the at least one side plate and the through opening of the middle plate are aligned to form a second passage; 
obtaining a first rod and a second rod; 
placing the first rod through the first passage in the first clamp and placing the second rod through the second passage in the first clamp; and 3 DE - 776956/000002 - 3784187 v1U.S. Patent Application No. 16/798,806 
placing the first rod through the first passage in the second clamp and placing the second rod through the second passage in the second clamp.


Regarding the Drawings:
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
-Regarding Figure 4, numeral “36a” on the lower half of aperture 46 will be amended to ---35a---.
-Regarding Figure 4, the aperture defined by numeral “50” will be amended to have the original location and size as originally presented in the drawings of 2/24/2020.
-Regarding Figure 6, the leader line of numeral “63” will be amended to remove the arrow, and the leader line will terminate touching the intermediate portion of the side plate 62.
  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.







Allowable Subject Matter

Claims 1, 8, 9, 11-15, and 17-21 are allowed as amended by the Examiner’s Amendment above.

The following is an examiner’s statement of reasons for allowance: The prior art, either alone or in combination, do not teach wherein one half circle of the first arm and one half circle of the second arm together define a first passage to receive the first rod, the other half circle of the first arm and the other half circle of the second arm together define a second passage to receive the flexible tubing, and wherein the through opening of the at least one side plate and the through opening of the middle plate are aligned to form a third passage to receive the second rod, in combination with the other claimed elements and relationships.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on M-T 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632